Exhibit 10.3

LIMITED RECOURSE GUARANTY

THIS LIMITED RECOURSE GUARANTY (“Guaranty”) is made this 28th day of January,
2011, by STRATEGIC STORAGE TRUST INC., a Maryland corporation (the “Guarantor”),
in favor of CITIGROUP GLOBAL MARKETS REALTY CORP. (including its successors,
transferees and assigns, the “Lender”).

RECITALS:

A.        Lender and each of the parties set forth on Schedule A attached
hereto, (individually and collectively, as the context may require, “Borrower”)
have entered into a certain Loan Agreement (as it may hereafter be modified,
supplemented, extended, or renewed and in effect from time to time, the “Loan
Agreement”), which Loan Agreement sets forth the terms and conditions of a loan
(said loan, together with all advances which may hereafter be made pursuant to
the Loan Agreement, being referred to herein as the “Loan”) to Borrower secured
by certain Properties as defined and more particularly described in the Loan
Agreement.

B.        Guarantor is an Affiliate of Borrower and will receive direct or
indirect benefit from Lender’s making of the Loan to Borrower.

C.        The Loan is evidenced by a certain Promissory Note executed by
Borrower and payable to the order of Lender (such Promissory Note, as it may
hereafter be renewed, extended, supplemented, increased or modified and in
effect from time to time, and all other notes given in substitution therefor, or
in modification, renewal, or extension thereof, in whole or in part, is herein
called the “Note”).

D.        Any capitalized term used and not defined in this Guaranty shall have
the meaning given to such term in the Loan Agreement. This Guaranty is one of
the Loan Documents described in the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to extend
credit to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:

1.        Guaranteed Recourse Obligations of Borrower. Guarantor hereby
unconditionally and irrevocably guarantees to Lender the punctual payment when
due, and not merely the collectability, whether by lapse of time, by
acceleration of maturity, or otherwise, and at all times thereafter the payment
of the Guaranteed Recourse Obligations of Borrower (hereinafter defined). As
used herein, the term “Guaranteed Recourse Obligations of Borrower” shall mean
all obligations and liabilities of Borrower for which Borrower shall be
personally liable pursuant to Article 13 of the Loan Agreement.

2.        Certain Agreements and Waivers by Guarantor.

(a)        Guarantor hereby agrees that each of the following shall constitute
Events of Default hereunder (i) the occurrence of a default by Guarantor in
payment of the Guaranteed Recourse Obligations of Borrower, or any part thereof,
when such indebtedness becomes due and (ii) a breach of the terms of
Section 10.1(f) of the Loan Agreement.

(b)        In the event the Guaranteed Recourse Obligations of Borrower come due
under the Loan Agreement, the Guaranteed Recourse Obligations of Borrower, for
purposes of this Guaranty, shall be deemed immediately due and payable at the
election of Lender. In such event Guarantor shall, on demand, pay the Guaranteed
Recourse Obligations of Borrower to Lender. It shall not be necessary for
Lender, in order to enforce such payment, first to (i) institute suit or pursue
or exhaust any rights or remedies against



--------------------------------------------------------------------------------

Borrower or others liable for the Debt, (ii) enforce any rights against any
security that shall ever have been given to secure the Debt, (iii) join Borrower
or any others liable for the payment or performance of the Guaranteed Recourse
Obligations of Borrower or any part thereof in any action to enforce this
Guaranty and/or (iv) resort to any other means of obtaining payment or
performance of the Guaranteed Recourse Obligations of Borrower.

(c)        Suit may be brought or demand may be made against all parties who
have signed this Guaranty or any other guaranty covering all or any part of the
Guaranteed Recourse Obligations of Borrower, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto.

(d)        In the event any payment by Borrower or any other Person to Lender is
held to constitute a preference, fraudulent transfer or other voidable payment
under any bankruptcy, insolvency or similar law, or if for any other reason
Lender is required to refund such payment or pay the amount thereof to any other
party, such payment by Borrower or any other party to Lender shall not
constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Lender of this Guaranty or of
Guarantor), as the case may be, with respect to, and this Guaranty shall apply
to, any and all amounts so refunded by Lender or paid by Lender to another
Person (so long as and to the extent that such amounts so refunded constituted
part of the Guaranteed Recourse Obligations of Borrower), and any interest paid
by Lender and any reasonable attorneys’ fees, costs and expenses paid or
incurred by Lender in connection therewith. If acceleration of the time for
payment of any amount payable by Borrower under any Loan Document is stayed or
delayed by any law or tribunal, any amounts due and payable hereunder shall
nonetheless be payable by Guarantor on demand by Lender.

3.        Subordination. If, for any reason whatsoever, Borrower is now or
hereafter becomes indebted to Guarantor:

(a)        such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing same shall, at all times, be subordinate in all respects to
the Guaranteed Recourse Obligations of Borrower and to all liens, security
interests and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;

(b)        Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Recourse Obligations of Borrower have been fully and finally paid
and performed;

(c)        Guarantor hereby assigns and grants to Lender a security interest in
all such indebtedness and security therefor, if any, of Borrower to Guarantor
now existing or hereafter arising, including any dividends and payments pursuant
to debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Recourse Obligations of Borrower have been fully
and finally paid and performed. If, notwithstanding the foregoing provisions,
Guarantor should receive any payment, claim or distribution that is prohibited
as provided above in this Section, Guarantor shall pay the same to Lender
immediately, Guarantor hereby agreeing that it shall receive the payment, claim
or distribution in trust for Lender and shall have absolutely no dominion over
the same except to pay it immediately to Lender; and

(d)        Guarantor shall promptly upon request of Lender from time to time
execute such documents and perform such acts as Lender may reasonably require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section.

 

2



--------------------------------------------------------------------------------

4.        Other Liability of Guarantor or Borrower. If Guarantor is or becomes
liable, by endorsement or otherwise, for any indebtedness owing by Borrower to
Lender other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby, and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may have against Guarantor.

5.        Assignment by Lender. This Guaranty is for the benefit of Lender and
Lender’s successors and assigns, and in the event of an assignment of the
Guaranteed Recourse Obligations of Borrower, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the Guaranteed Recourse
Obligations of Borrower so assigned, may be transferred with such Guaranteed
Recourse Obligations of Borrower. Guarantor waives notice of any transfer or
assignment of the Guaranteed Recourse Obligations of Borrower, or any part
thereof, and agrees that failure to give notice will not affect the liabilities
of Guarantor hereunder.

6.        Binding Effect. This Guaranty is binding not only on Guarantor, but
also on Guarantor’s heirs, personal representatives, successors and assigns.
Upon the death of Guarantor, if Guarantor is a natural person, this Guaranty
shall continue against Guarantor’s estate as to all of the Guaranteed Recourse
Obligations of Borrower, including that portion incurred or arising after the
death of Guarantor and shall be provable in full against Guarantor’s estate,
whether or not the Guaranteed Recourse Obligations of Borrower are then due and
payable. If this Guaranty is signed by more than one Person, then all of the
obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually. Without limitation of any other
term, provision or waiver contained herein, Guarantor hereby acknowledges and
agrees that it has been furnished true, complete and correct copies of the Loan
Documents and has reviewed the terms and provisions thereof (including, without
limitation, the Guaranteed Recourse Obligations of Borrower).

7.        Nature of Guaranty. Guarantor hereby acknowledges and agrees that this
Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) shall only be deemed
discharged after the indefeasible satisfaction in full of the Guaranteed
Recourse Obligations of Borrower and the Debt, (c) shall not be reduced,
released, discharged, satisfied or otherwise impacted in connection with (i) any
act or occurrence that might, but for the provisions hereof, be deemed a legal
or equitable reduction, satisfaction, discharge or release and/or (ii) Lender’s
enforcement of remedies under the Loan Documents and (d) shall survive the
foregoing and shall not merge with any resulting foreclosure deed, deed in lieu
or similar instrument (if any).

8.        Governing Law; Forum. The validity, enforcement and interpretation
hereof shall for all purposes be governed by and construed in accordance with
the laws of the state of New York and applicable United States federal law, and
is intended to be performed in accordance with, and only to the extent permitted
by, such laws. All obligations of Guarantor hereunder are payable and
performable at the place or places where the Guaranteed Recourse Obligations of
Borrower are payable and performable. Guarantor hereby irrevocably submits
generally and unconditionally for Guarantor and in respect of Guarantor’s
property to the jurisdiction of any state court, or any United States federal
court, sitting in the state specified in the first sentence of this Section and
to the jurisdiction of any state or United States federal court sitting in the
state in which any of the Properties are located, over any suit, action or
proceeding arising out of or relating to this Guaranty or the Guaranteed
Recourse Obligations of Borrower. Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection that Guarantor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum. Guarantor hereby agrees and consents that,
in addition to any methods of service of process provided for under Applicable
Law, all service of process in any such suit, action or proceeding in any state
court, or any United States federal court, sitting in the state specified in the
first sentence of this Section may be made by certified or registered mail,
return receipt requested, directed to Guarantor at the address set forth for
Guarantor in the Loan Agreement, or at a subsequent address of which Lender
received actual notice from Guarantor in accordance with said Section, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of

 

3



--------------------------------------------------------------------------------

Lender to serve process in any manner permitted by law or limit the right of
Lender to bring proceedings against Guarantor in any other court or
jurisdiction.

9.        Invalidity of Certain Provisions. If any provision of this Guaranty or
the application thereof to any Person or circumstance shall, for any reason and
to any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by Applicable Law.

10.        Attorneys’ Fees, Costs and Expenses of Collection. Guarantor shall
pay on demand all reasonable attorneys’ fees and all other costs and expenses
incurred by Lender in the enforcement of or preservation of Lender’s rights
under this Guaranty including, without limitation, all attorneys’ fees, costs
and expenses, investigation costs, and all court costs, whether or not suit is
filed herein, or whether at maturity or by acceleration, or whether before or
after maturity, or whether in connection with bankruptcy, insolvency or appeal,
or whether in connection with the collection and enforcement of this Guaranty
against any other Guarantor, if there be more than one. Guarantor agrees to pay
interest on any expenses or other sums due to Lender under this Section 10 that
are not paid when due, at a rate per annum equal to the interest rate provided
for in the Note. Guarantor’s obligations and liabilities under this Section 10
shall survive any payment or discharge in full of the Guaranteed Recourse
Obligations of Borrower.

11.        Payments. All sums payable under this Guaranty shall be paid in
lawful money of the United States of America that at the time of payment is
legal tender for the payment of public and private debts.

12.        Controlling Agreement. It is not the intention of Lender or Guarantor
to obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under Applicable Law. Should it be determined that any portion
of the Guaranteed Recourse Obligations of Borrower or any other amount payable
by Guarantor under this Guaranty constitutes interest in excess of the maximum
amount of interest that Guarantor, in Guarantor’s capacity as guarantor, may
lawfully be required to pay under Applicable Law, the obligation of Guarantor to
pay such interest shall automatically be limited to the payment thereof in the
maximum amount so permitted under Applicable Law. The provisions of this Section
shall override and control all other provisions of this Guaranty and of any
other agreement between Guarantor and Lender.

13.        Notices. Any and all notices, elections, demands, requests and
responses thereto permitted or required to be given under this Guaranty shall be
given in accordance with the applicable terms and conditions of the Loan
Agreement. Notices to Guarantor shall be addressed as follows:

Strategic Storage Trust Inc.

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

14.        Cumulative Rights. The exercise by Lender of any right or remedy
hereunder or under any other Loan Document, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
Lender shall have all rights, remedies and recourses afforded to Lender by
reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Guarantor or others
obligated for the Guaranteed Recourse Obligations of Borrower, or any part
thereof, or against any one or more of them, or against any security or
otherwise, at the sole discretion of Lender, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Guarantor that the exercise
of, discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any

 

4



--------------------------------------------------------------------------------

breach of any of the provisions of this Guaranty or of any other document shall
be considered a waiver of any other or subsequent default or breach, and no
delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Lender shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose. No notice to or demand on Guarantor
in any case shall of itself entitle Guarantor to any other or further notice or
demand in similar or other circumstances. No provision of this Guaranty or any
right, remedy or recourse of Lender with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender.

15.        Subrogation. Notwithstanding anything to the contrary contained
herein, (a) Guarantor shall not have any right of subrogation in or under any of
the Loan Documents or to participate in any way therein, or in any right, title
or interest in and to any security or right of recourse for the Guaranteed
Recourse Obligations of Borrower, until the Guaranteed Recourse Obligations of
Borrower have been fully and finally paid, and (b) if Guarantor is or becomes an
“insider” (as defined in Section 101 of the Bankruptcy Code) with respect to
Borrower, then Guarantor hereby irrevocably and absolutely waives any and all
rights of contribution, indemnification, reimbursement or any similar rights
against Borrower with respect to this Guaranty (including any right of
subrogation, except to the extent of collateral held by Lender), whether such
rights arise under an express or implied contract or by operation of law, until
such time as the Debt has been indefeasibly repaid in full. It is the intention
of the parties that Guarantor shall not be deemed to be a “creditor” (as defined
in Section 101 of the Bankruptcy Code) of Borrower by reason of the existence of
this Guaranty in the event that Borrower or Guarantor becomes a debtor in any
proceeding under the Bankruptcy Code. This waiver is given to induce Lender to
make the Loan as evidenced by the Note to Borrower.

16.        Further Assurances. Guarantor at Guarantor’s expense will promptly
execute and deliver to Lender upon Lender’s reasonable request all such other
and further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.

17.        No Fiduciary Relationship. The relationship between Lender and
Guarantor is solely that of lender and guarantor. Lender has no fiduciary or
other special relationship with or duty to Guarantor and none is created hereby
or may be inferred from any course of dealing or act or omission of Lender.

18.        Interpretation. If this Guaranty is signed by more than one Person as
“Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties and other provisions in this
Guaranty are made by and shall be binding upon each and every such undersigned
Person, jointly and severally and Lender may pursue any Guarantor hereunder
without being required (i) to pursue any other Guarantor hereunder or
(ii) pursue rights and remedies under the Security Instrument and/or Applicable
Law with respect to any of the Properties or any other Loan Documents.

19.        Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantor’s obligations hereunder.

20.        Execution. This Guaranty may be executed in multiple counterparts,
each of which, for all purposes, shall be deemed an original, and all of which
together shall constitute one and the same agreement.

21.        Entire Agreement. This Guaranty embodies the entire agreement between
Lender and Guarantor with respect to the guaranty by Guarantor of the Guaranteed
Recourse Obligations of Borrower. This Guaranty supersedes all prior agreements
and understandings, if any, with respect to guaranty by

 

5



--------------------------------------------------------------------------------

Guarantor of the Guaranteed Recourse Obligations of Borrower. No condition or
conditions precedent to the effectiveness of this Guaranty exist. This Guaranty
shall be effective upon execution by Guarantor and delivery to Lender. This
Guaranty may not be modified, amended or superseded except in a writing signed
by Lender and Guarantor referencing this Guaranty by its date and specifically
identifying the portions hereof that are to be modified, amended or superseded.
The Loan Documents represent the final agreement between the parties and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.

22.    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
GUARANTOR AND LENDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN
ANY WAY PERTAINING TO, THIS GUARANTY, THE NOTE, THE SECURITY INSTRUMENTS, THE
LOAN AGREEMENT AND ANY OTHER LOAN DOCUMENT. IT IS AGREED AND UNDERSTOOD THAT
THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS GUARANTY. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR HEREBY REPRESENTS THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

23.        Consent to Jurisdiction. Guarantor irrevocably submits generally and
unconditionally for itself and in respect of its property to the nonexclusive
jurisdiction of any state or federal court sitting in the State over any suit,
action or proceeding arising out of, or relating to, this Guaranty, and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such state or federal court. Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection that Guarantor may
now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in any such court, and any claims that any such suit, action
or proceeding is brought in an inconvenient forum. Final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon Guarantor and may be enforced in any court in which Guarantor is
subject to jurisdiction, by a suit upon such judgment provided that service of
process is effected upon Guarantor as provided in the Loan Documents or as
otherwise permitted by Applicable Law. Guarantor hereby releases, to the extent
permitted by Applicable Law, all errors and all rights of exemption, appeal,
stay of execution, inquisition, and other rights to which Guarantor may
otherwise be entitled under the laws of the United States of America or of any
state of possession of the United States of America now in force and which may
hereinafter be enacted. The authority and power to appear for and enter judgment
against Guarantor shall not be exhausted by one or more exercises thereof or by
any imperfect exercise thereof and shall not be extinguished by any judgment
entered pursuant thereto. Such authority may be exercised on one or more
occasions or from time to time in the same or different jurisdiction as often as
Lender shall deem necessary and desirable, for all of which this Guaranty shall
be sufficient warrant.

24.        Waivers.

(a)        Guarantor hereby agrees that neither Lender’s rights or remedies nor
Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to): (i) [reserved]; (ii) any
claim or defense that this Guaranty was made without consideration or is not
supported by adequate consideration; (iii) the taking or accepting of any other
security or guaranty for, or right of recourse with respect to, any or all of
the Guaranteed Recourse

 

6



--------------------------------------------------------------------------------

Obligations of Borrower; (iv) any homestead exemption or any other similar
exemption under Applicable Law and Guarantor hereby waives the benefit of any
such exemption as to the Guaranteed Recourse Obligations of Borrower; (v) any
release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Recourse Obligations of Borrower,
including any impairment of Guarantor’s recourse against any Person or
collateral; (vi) whether express or by operation of law, any partial release of
the liability of Guarantor hereunder, or if one or more other guaranties are now
or hereafter obtained by Lender covering all or any part of the Guaranteed
Recourse Obligations of Borrower, any complete or partial release of any one or
more of such guarantors under any such other guaranty, or any complete or
partial release or settlement of Borrower or any other party liable, directly or
indirectly, for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower; (vii) the death, insolvency, bankruptcy,
disability, dissolution, liquidation, termination, receivership, reorganization,
merger, consolidation, change of form, structure or ownership, sale of all
assets, or lack of corporate, partnership or other power of Borrower or any
other party at any time liable for the payment or performance of any or all of
the Guaranteed Recourse Obligations of Borrower; (viii) either with or without
notice to or consent of Guarantor: any renewal, extension, modification or
rearrangement of the terms of any or all of the Guaranteed Recourse Obligations
of Borrower and/or any of the Loan Documents; (ix) any neglect, lack of
diligence, delay, omission, failure, or refusal of Lender to take or prosecute
(or in taking or prosecuting) any action for the collection or enforcement of
any of the Guaranteed Recourse Obligations of Borrower, or to foreclose or take
or prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Recourse Obligations of Borrower; (x) any failure of Lender to notify
Guarantor of any creation, renewal, extension, rearrangement, modification,
supplement, subordination, or assignment of the Guaranteed Recourse Obligations
of Borrower or any part thereof, or of any Loan Document, or of any release of
or change in any security, or of any other action taken or refrained from being
taken by Lender against Borrower or any security or other recourse, or of any
new agreement between Lender and Borrower, it being understood that Lender shall
not be required to give Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Recourse Obligations of
Borrower, any and all rights to notice Guarantor may have otherwise had being
hereby waived by Guarantor, and Guarantor shall be responsible for obtaining for
itself information regarding Borrower, including, but not limited to, any
changes in the business or financial condition of Borrower, and Guarantor
acknowledges and agrees that Lender shall have no duty to notify Guarantor of
any information which Lender may have concerning Borrower; (xi) if for any
reason that Lender is required to refund any payment by Borrower to any other
party liable for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower or pay the amount thereof to someone else;
(xii) the making of advances by Lender to protect its interest in the
Properties, preserve the value of the Properties or for the purpose of
performing any term or covenant contained in any of the Loan Documents;
(xiii) the existence of any claim, counterclaim, set off, recoupment, reduction
or defense based upon any claim or other right that Guarantor may at any time
have against Borrower, Lender, or any other Person, whether or not arising in
connection with this Guaranty, the Note, the Loan Agreement, or any other Loan
Document; (xiv) the unenforceability of all or any part of the Guaranteed
Recourse Obligations of Borrower against Borrower, whether because the
Guaranteed Recourse Obligations of Borrower exceed the amount permitted by law
or violate any usury law, or because the act of creating the Guaranteed Recourse
Obligations of Borrower, or any part thereof, is ultra vires, or because the
officers or Persons creating same acted in excess of their authority, or because
of a lack of validity or enforceability of or defect or deficiency in any of the
Loan Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereunder regardless of whether Borrower or any
other Person be found not liable on the Guaranteed Recourse Obligations of
Borrower, or any part thereof, for any reason (and regardless of any joinder of
Borrower or any other party in any action to obtain payment or performance of

 

7



--------------------------------------------------------------------------------

any or all of the Guaranteed Recourse Obligations of Borrower); (xv) any order,
ruling or plan of reorganization emanating from proceedings under any bankruptcy
or similar insolvency laws with respect to Borrower or any other Person,
including any extension, reduction, composition, or other alteration of the
Guaranteed Recourse Obligations of Borrower, whether or not consented to by
Lender; and/or (xvi) any partial or total transfer, pledge and/or reconstitution
of Borrower and/or any direct or indirect owner of Borrower (regardless of
whether the same is permitted under the Loan Documents).

(b)        This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives:

(i)        any and all rights to which Guarantor may otherwise have been
entitled under any suretyship laws in effect from time to time, including any
right or privilege, whether existing under statute, at law or in equity, to
require Lender to take prior recourse or proceedings against any collateral,
security or Person whatsoever; and

(ii)        any right and/or requirement of or related to notice, presentment,
protest, notice of protest, further notice of nonpayment, notice of dishonor,
default, nonperformance, intent to accelerate, acceleration, existence of the
Debt and/or any amendment or modification of the Debt.

25.        Representations, Warranties and Covenants of Guarantor. Guarantor
hereby makes the following representations, warranties and covenants:
(a) Guarantor is duly organized, validly existing and in good standing under the
laws of its state of formation, and Guarantor has all requisite right and power
to execute and deliver this Guaranty and to perform the Guaranteed Recourse
Obligations of Borrower; (b) the execution, delivery and performance of this
Guaranty and the incurrence of the Guaranteed Recourse Obligations of Borrower,
now or hereafter owing, and the creation of liens on Guarantor’s assets (i) are
within the powers of Guarantor and (ii) do not require any approval or consent
of, or filing with, any governmental authority or other Person (or such
approvals and consents have been obtained and delivered to the Lender) and are
not in contravention of any provision of law applicable to Guarantor; (c) this
Guaranty and the other Loan Documents to which Guarantor is a party constitutes
when delivered, valid and binding obligations of Guarantor, enforceable in
accordance with their respective terms; (d) Guarantor is not a party to any
indenture, loan or credit agreement, or any lease or other agreement or
instrument, or subject to any restriction, which is likely to have a Material
Adverse Effect; (e) Guarantor has filed all tax returns which are required to be
filed (or obtained proper extensions of time for the filing thereof) and has
paid, or made adequate provision for the payment of, all taxes which have or may
become due pursuant to said returns or to assessments received; (f) subject to
the terms of Section 3.13 of the Loan Agreement, the financial statements and
other information pertaining to Guarantor submitted to Lender are true, complete
and correct in all material respects and do not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not misleading; (g) there is no
litigation, at law or in equity, or any proceeding before any federal, state,
provincial or municipal board or other governmental or administrative agency
pending or, to the actual knowledge of Guarantor, threatened, which involves a
risk of any material judgment or liability not fully covered by insurance (other
than any deductible) which is likely to be adversely determined and if so, would
have a Material Adverse Effect, and no judgment, decree, or order of any
federal, state, provincial or municipal court, board or other governmental or
administrative agency has been issued against Guarantor which has a Material
Adverse Effect; (h) the making of the Loan to Borrower will result in material
benefits to Guarantor. Each of the representations of and/or relating to
Guarantor set forth in the other Loan Documents are hereby re-made by Guarantor
and incorporated herein by reference as if fully set forth herein; (i) Guarantor
(1) has not entered into this Guaranty or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (2) has received reasonably
equivalent value in exchange for the Guaranteed Recourse Obligations of Borrower
hereunder and under the Loan Documents; and (j) Guarantor is not a “foreign
person” within the meaning of Section 1445(1)(3) of the Internal Revenue Code.

26.        Financial Covenants of Guarantor.

(a)        Guarantor (i) shall keep and maintain complete and accurate books and
records and (ii) shall permit Lender and any authorized representatives of
Lender to have access to and to inspect, examine

 

8



--------------------------------------------------------------------------------

and make copies of the books and records, any and all accounts, data and other
documents of Guarantor, at all reasonable times (which shall be at Guarantor’s
expense during the continuance of an Event of Default), during normal business
hours, at Guarantor’s address for notices as set forth herein upon the giving of
reasonable notice of such intent. Guarantor shall also provide to Lender, upon
Lender’s reasonable request, such proofs of payments, costs, expenses, revenues
and earnings, and other documentation as Lender may reasonably request, from
time to time, and with such other information, in such detail as may reasonably
be required by Lender.

(b)        Lender shall have the right, at any time and from time to time upon
the occurrence and continuance of an “Event of Default” hereunder or under the
other Loan Documents, to audit the books and records of Guarantor.

(c)        During the term hereunder, Guarantor will furnish or cause to be
furnished to Lender, as soon as available, and in any event within ninety
(90) days after the end of each calendar year, the annual financial statements
of Guarantor, which financial statements shall be prepared on an unaudited
basis, in form substantially similar to those previously delivered by Guarantor
to Lender and which shall include Guarantor’s balance sheet, tax returns and
statements of net worth and contingent liabilities. All such financial
statements shall (A) be prepared by Guarantor’s independent certified public
accountants (which accountants shall be acceptable to Lender, which acceptance
shall not be unreasonably withheld; provided, however, the following accountants
listed on Schedule B attached hereto shall be deemed acceptable by Lender) and
(B) be certified by Guarantor to Lender as true and correct in all material
respects and (C) contain such backup and/or supporting information as may be
reasonably requested by Lender. In addition, Guarantor shall promptly furnish to
Lender any other financial information reasonably requested by Lender from time
to time in respect of Guarantor.

(d)        Net Worth Representation and Covenant. At all times while the Debt
remains unsatisfied, Guarantor shall maintain a net worth of not less than
$25,000,000.00 (calculated exclusive of the value of the Properties or any
equity therein). For the purposes hereof, Guarantor’s net worth shall be
determined based on Guarantor’s statement of stockholder equity (“Stockholder
Equity Statement”).

(e)        Guarantor acknowledges that (a) the determination of net worth for
purposes of subsection (d) above is based on the Stockholder Equity Statement
and (b) it shall not make changes in the accounting methodology used in its
Stockholder Equity Statement or other financial statements relevant thereto
without the consent of Lender (which consent shall not be unreasonably withheld
or delayed) except that it may make such changes in accordance with GAAP. To the
extent that any such changes affect the manner in which compliance with the net
worth covenant is tested or determined, Lender shall have the right in its
reasonable discretion to adjust such calculations or determinations as necessary
to allow for consistent testing, determinations and results.

27.        State Specific Provisions.

(a)        Guarantor acknowledges that this Guaranty is governed by the laws of
the State of New York; provided, however, (i) that to the extent that a court of
competent jurisdiction would deem the laws of the State of Nevada to be
applicable to this Guaranty, Guarantor hereby unconditionally and irrevocably
waives all provisions of this Guaranty that conflict with Nevada law. To the
extent that a court of competent jurisdiction rules that the laws of the State
of Nevada apply to this Guaranty, Guarantor waives: (A) to the extent permitted
in paragraph 40.495(2) of the Nevada Revised Statutes (“NRS”), the benefits of
the one-action rule under NRS Section 40.430, or any other statute or decision,
to require Lender to proceed against or exhaust any security held by Lender at
any time or to pursue any other remedy in Lender’s power before proceeding
against Guarantor; and (B) to the extent permitted by NRS 104.3605, discharge
under NRS 104.3605(9); and

(ii)        that to the extent that a court of competent jurisdiction would deem
the laws of the State of Kentucky to be applicable to this Guaranty, the
liability of the Guarantor shall be joint and several for the payment in full of
the entire amount of the Guarantied Obligations with that of the Borrower, any
co-

 

9



--------------------------------------------------------------------------------

maker, accommodation party or any other guarantor. Notwithstanding anything
contained herein to the contrary, however, for purposes of KRS §371.065, to the
extent not already complied with, the amount payable under this Guaranty shall
not exceed in the aggregate the principal amount of $58,250,000.00, plus
interest, attorney fees and costs and expenses of collection. All rights,
powers, and remedies of Lender hereunder and under any other guaranties now or
at any time hereafter in force between Lender and Guarantor shall be cumulative
and not alternative and shall be in addition to all rights, powers and remedies
given to Lender by law. Additionally, this guaranty shall terminate February 6,
2022, provided that such termination shall not affect the liability of the
Guarantor with respect to: (1) obligations created or incurred prior to such
date, or (2) extensions or renewals of, interest accruing on, or fees, costs or
expenses incurred with respect to, such obligations on or after such date.

(b)        Nothing in Section 27(a) shall be construed as to any intention of
the parties that any state’s law other than the State of New York shall apply to
this Guaranty.

[NO FURTHER TEXT ON THIS PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.

 

STRATEGIC STORAGE TRUST, INC., a Maryland corporation By:   /s/ H. Michael
Schwartz Name:   H. Michael Schwartz Title:   President